Citation Nr: 1409969	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-37 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active duty service from November 1962 to November 1973.  The Board notes that in a February 2008 administrative decision, the Veteran's period of service from May 8, 1970 through November 26, 1973 was determined to be dishonorable for VA purposes and therefore VA benefits arising from that period of service are barred.  The Veteran did not appeal that administrative decision and it is considered final.  The Board will therefore abide by that determination in assessing the Veteran's claims on appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Portland, Oregon, which denied service connection for bilateral pes planus, bilateral hearing loss and tinnitus, and granted service connection for psoriasis, assigning a noncompensable evaluation for that disorder.  The Veteran timely appealed his assigned evaluation for psoriasis and the denials of service connection.

During the pendency of the appeal, a December 2009 rating decision granted service connection for bilateral hearing loss and tinnitus.  No notice of disagreement has been received with respect to the initial rating assignments.  Thus, those issues are no longer in appellate status. 

Likewise, that December 2009 rating decision assigned the Veteran a 10 percent evaluation for his psoriasis, beginning March 26, 2007, which is the date on which he filed his claim for service connection.  He appealed this evaluation to the Board, which granted his claim for an increased rating for psoriasis in January 2012.  Therefore, this matter is no longer before the Board.  The claim for entitlement to service connection for pes planus was remanded for further development. 

Also, the Board in January 2012 noted that the Veteran had raised the issue of unemployability due to his psoriasis.  The Board therefore took jurisdiction over the issue of entitlement to TDIU on appeal in order to comport with the United States Court of Appeals for Veterans Claims (Court) holding in Rice v. Shinseki, 23 Vet. App. 447 (2009), that a claim for TDIU is part and parcel of a claim for increased evaluation. 

The claims of entitlement to service connection for bilateral pes planus and for TDIU were returned to the Board in May 2013.  The Board denied entitlement to service connection for pes planus but again remanded the claim for TDIU.  The claim for TDIU has now been returned to the Board for additional consideration. 

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in August 2011; a transcript of that hearing is associated with the claims file.

FINDINGS OF FACT

1.  The Veteran's service connected disabilities include psoriasis, evaluated as 30 percent disabling; hearing loss, evaluated as 20 percent disabling; and tinnitus, evaluated as 10 percent disabling.  He has a combined evaluation of 50 percent disabling. 

2.  Competent medical opinion finds that the Veteran's service-connected disabilities do not combine to render him unable to secure or follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 5107(b) (West 2002); C.F.R. §§ 3.340, 3.341, 4.16 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

This appeal arises from disagreement with the initial evaluation for psoriasis following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Board observes that the Veteran was provided with adequate VCAA notification in February 2008, which was prior to the initial adjudication of the Veteran's claims.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been provided with appropriate VA examinations, and a recent examiner has provided an opinion that addresses the Veteran's employability.  All VA treatment records have been obtained, and the Veteran has not identified any private treatment records for his service connected disabilities.  The development requested by the remands has been completed, including a VA examination with an opinion that addressed the cumulative effects of the Veteran's service connected disabilities on his ability to be employed.  

The Veteran and his wife have provided testimony at a hearing before the undersigned Veterans Law Judge in August 2011.  The transcript reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as recently explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010).  There is no indication that there is any relevant evidence, and the Board will proceed with adjudication of the Veteran's claim.  

TDIU

The Veteran contends that his service connected disabilities combine to render him unemployable.  He argues that his psoriasis can result in visible eruptions on his face, and he asserts that his appearance cost him his most recent job of working at a gas station.  

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

Pursuant to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 4.16(a).  However, TDIU may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The Veteran's service connected disabilities include psoriasis, evaluated as 30 percent disabling; hearing loss, evaluated as 20 percent disabling; and tinnitus, evaluated as 10 percent disabling.  He has a combined evaluation of 50 percent disabling.  As he has more than one service connected disability, and as his combined rating is less than 70 percent, he is not eligible for TDIU on a schedular basis.  However, as noted above, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet the percentage standards if he is unemployable by reason of his service-connected disabilities.  

If a Veteran is found to be unemployable solely due to his service connected disabilities, then the case is to be referred to the Director, C & P Service, for extraschedular consideration.  The question therefore becomes whether or not the Veteran is unable to secure or follow a substantially gainful occupation solely due to his service connected disabilities.  38 C.F.R. § 4.16(b).

The Veteran underwent a VA examination of his skin in February 2012.  The examiner opined that the Veteran's psoriasis impacted his ability to work, and noted the Veteran's belief that he had been fired from his last job due to this disability.  He felt uncomfortable interacting with people due to his disability.  The examiner stated that the Veteran would be impaired from working with the public, especially when the psoriasis was exacerbated.  The exacerbations were random and unpredictable as far as onset and severity.  

A February 2012 VA audiologic examination determined that the Veteran's hearing loss would not prevent him from obtaining or maintaining gainful employment in the types of jobs he has had in the past, provided that he wore his hearing aids.  He might have some difficulty in hearing with background noise or if he was not looking at the speaker.  However, the Veteran reported being a truck driver, doing warehouse work, working at gas stations, and working in paper mills.  The examiner said that with the use of amplification he could still do those types of jobs.  

An opinion regarding the combined effect of the Veteran's disabilities was obtained from a VA examiner on November 6, 2013.  The claims folder was provided to the examiner so that the most recent VA examination results could be reviewed, and the findings of the February 2012 examinations were noted.  The examiner noted the functional impact of the Veteran's flatfoot condition and stated that the Veteran would not be able to work jobs that required him to be on his feet for more than a few minutes at a time or walk very far.  She further stated that his psoriasis made him unable to perform employment with the public.  She added that his hearing loss and tinnitus might cause some mild difficulty in using the telephone.  When all these disabilities were considered along with the Veteran's limited range of the skills required for a sedentary job, the examiner opined that the Veteran was essentially unable to obtain or maintain gainful employment.  

The examination report was returned to the November 6, 2013 examiner for an addendum on November 13, 2013.  The claims folder was reviewed again.  She was reminded that the Veteran was not service connected for pes planus, and that only the combined effects of the Veteran's psoriasis, hearing loss and tinnitus could be used to assess his employability.  On this occasion, when the impairment due to the feet was excluded, the examiner opined that the Veteran was employable.  She again noted that he would not be able to perform employment with the public due to the psoriasis and the concerns of the Veteran with the effects of his psoriasis on others.  The examiner also stated that he would have some mild difficulty with employment that required phone contact with the public due to his hearing loss and tinnitus.  However, she opined that the Veteran was able to perform physical or sedentary employment without exposure to the public and that required little phone contact.  

After careful consideration of the Veteran's contentions and testimony and of the medical evidence, the Board finds that the preponderance of the evidence is against a finding that his service connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran's three service connected disabilities do not render him unemployable.  Although they result in definite impairment, as is demonstrated by the 50 percent evaluation that is assigned, they alone do not act to prevent him from maintaining gainful employment.

When taken as a whole, it is apparent that the Veteran's three service connected disabilities do not render him unemployable, and as the November 2013 VA examiner revised her opinion to find that the Veteran remains employable, there is no competent medical opinion to the contrary.  Therefore, the Board finds that there was no basis for the RO/AMC to refer this claim to the Director of the C & P Service for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1 (2001).

In reaching this decision, the Board notes the Veteran's contentions that his psoriasis precludes employment.  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, hand pain, and shortness of breath, he is not competent to provide evidence as to more complex medical questions, as is the case here pertaining to the cumulative effect of his service connected disabilities.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The only competent medical opinion as to the cumulative effect of the Veteran's disabilities on his employability is that of the November 2013 examiner, and she has found that he remains employable in positions that have little or no contact with the public.  

The Board recognizes that the November 6, 2013 VA opinion found that the Veteran was essentially unable to obtain or maintain gainful employment.  However, but the examiner based this opinion on the mistaken assumption that the Veteran's bilateral pes planus was service connected.  It is not, and the November 14, 2013 addendum opined that when the feet were not considered, the Veteran remains employable.  Unfortunately, the Board is not allowed to consider the effects of the Veteran's pes planus in reaching this decision.  The preponderance of the evidence demonstrates that the Veteran is not unemployable solely due to his three service connected disabilities.

						(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a total rating based on individual unemployability due to service-connected disabilities is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


